             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF WISCONSIN
WILLIAM FEEHAN,
                                           No. 2:20-cv-1771
               Plaintiff,
      v.
WISCONSIN ELECTIONS
COMMISSION, and its members
ANN S. JACOBS, MARK L.
THOMSEN, MARGE
BOSTELMANN, JULIE M.
GLANCEY, DEAN HUDSON,
ROBERT F. SPINDELL, JR., in their
official capacities, GOVERNOR
TONY EVERS, in his official
capacity,
               Defendants.



  [PROPOSED] ORDER GRANTING PROPOSED INTERVENOR-
 DEFENDANT DEMOCRATIC NATIONAL COMMITTEE’S MOTION
                   TO INTERVENE


      Before the Court is Proposed Intervenor-Defendant Democratic Services
Corporation/Democratic National Committee’s (“DNC”) Motion to Intervene.
Having reviewed the papers filed in support of and in opposition to (if any) this
motion, and being fully advised, the Court finds that that the DNC has
satisfied the elements of intervention as of right and the elements of
permissive intervention. Accordingly, the DNC is entitled to intervene in this
case, and the Court GRANTS the DNC’s motion.
                                     It is so ORDERED.




       Case 2:20-cv-01771-PP Filed 12/04/20 Page 1 of 2 Document 22-2
                            BY THE COURT:


                            ____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                             -2-

Case 2:20-cv-01771-PP Filed 12/04/20 Page 2 of 2 Document 22-2
